Strout, J.
Section 9, of chapter 522 of the special laws of 1897, authorizes the recorder of the municipal court of Sanford “in case of the absence from the court room or sickness of the judge,” to exercise all the powers of the judge. The complaint in this case was made to the recorder-, “ in the absence from the court room of the judge of said court,” was sworn to before the i-ecorder, whose jurat contains the same statement of absence of the judge, and the warrant was signed by the recorder, with the addition, “in the absence from the court room of the judge of said court.” And the last part of the same section provides that “ the signature of the recorder as such shall be sufficient evidence of his right to act instead of the judge.”
It is settled law that the jurisdiction of inferior tribunals must affirmatively appear in the papers, and cannot be inferred. This complaint and warrant do distinctly and fully show the authority of the recorder to receive the complaint and issue the warrant. It therefore afforded justification to the defendant for his acts. Such was the ruling below.

Exceptions overruled.